ADVISORY ACTION
Applicant has filed arguments and/or amended claims on 6/6/2022 have not been entered. 

Amended to Claims
The Examiner, after reviewing the amended claims, determines the claims have not been placed in a condition of allowance.
The Applicant has changed claim scope and the Examiner requires further searching for the Claims 1- 21.
Specifically, the Applicant has changed the scope by narrowing the language by adding "wherein the pre-built point cloud map was built using LiDAR points collected by mapping vehicles, wherein dynamic objects were removed from the pre-built point cloud map".
Furthermore, the Examiner would like to notified the Applicant on 6/17/2022 that the following prior art reference/s can be used to form a new rejection. The prior art reference are listed below.  
Keserich et al (U.S. Patent Publication No. 2020/0202566, hereafter referred to as Keserich).
Hsu et al (U.S. Patent Publication No. 2020/0175720, hereafter referred to as Hsu). 
However, when reviewing the case, the Examiner suggest to the Applicant to focus on the novelty the localization module 301 can include a number of CNN 411, which can be applied to the cost volume 410 to regularized the cost volume 410 so that more contexts in cost volume 410 on paragraph [0074] in the specification.
 

/ONEAL R MISTRY/
Examiner, Art Unit 2665